Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Response to Amendment
1.	The amendment filed 05/04/2022 has been entered. Currently, claims 2-9, 11, 21-23, 26-27, 29, 31, 33-37, and 40-41 remain pending in the application. Independent claims 2, 3, 4, 6, and 26 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 10, 12-20, 24-25, 28, 30, 32, 38-39 have been cancelled and claims 5, 7-9, 11, and 21-23, have been withdrawn. Lastly, a remaining 35 USC § 112(b) rejection is recited below that was set forth in the Final Office Action mailed 11/15/2021. Lastly, new claims 40-41 have been added, without the addition of new matter.  
Response to Arguments
2.	Applicant’s amendment to independent claims 2, 3, 4, 6, and 26 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 11/15/2021.
Applicant’s arguments, see Remarks on Pages 11-14, filed 05/04/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record:  Cassford et al. (U.S. Patent No. 5415625), Walsh et al. (U.S. Patent No. 10485689 ), Williamson (U.S. Patent No. 5368552), Ceriani et al. (U.S. Patent Pub. No. 20060167394), Schobel (A.T. Patent No. 505852),  Hauser et al. (U.S. Patent No. 2632440), Neumann et al. (U.S. Patent No. 5086760), and Bleua et al. (U.S. Patent No. 5792086).
3.	Applicant makes the argument that “the fasteners of Ceriani are not disclosed as being integrated into an S-shaped frame. Finally, the fasteners of Ceriani do not prevent migration of the S-shaped during operation of a hinge. See paragraph 65, for example, where the fasteners are disclosed as providing support and stability to the orthopedic brace. See also paragraph 81 where the frame assembly is disclosed as not exerting any substantial force on the leg, including the knee” (Remarks, Page 12, Paragraph 2).
In response to Applicant’s argument (Remarks, Page 12, Paragraph 2), Ceriani does teach that the fasteners 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) are integrated into the frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32). See Applicant’s Specification Page 14, Paragraph 2 defining the fastener 38 integrated into the frame 4 via integrated slots 70. Hence, Ceriani has the upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32 via integrated upper and lower slots 118,126 of the frame 22,26,28,32. Moreover, Ceriani teaches the fasteners 110,114 closely secure the orthopedic brace 10 to the leg 94, thereby helping to prevent migration of the frame during operation.
4.	Applicant makes the argument that “Williamson does not disclose a receiving lid which encloses and secures the uniaxial joint to the multiaxial joint. Williamson's connection means consists of a cylindrical connector which extends between a first and second housing units. The connector in Williams does not enclose the uniaxial joint and the multiaxial joint and the multiaxial joint does not include a rotational ball connector received by the hinge. Williams discloses a wheel received within a housing with a bolt and screw extended between the housing to secure the wheel end of the connector. The connector in Williams does not secure a uniaxial joint to the multiaxial joint as claimed in claim 6. Further, Williams does not include a ball receiver nor allow for flexion and extension of the uniaxial joint during rotation of the multiaxial joint at a ball receiver as claimed in Claim 6. Williams provides a cylindrical connector which projects into a first housing unit and a second housing unit. See. Col. 2 li 25-30. Williams does not provide for pivoted operation nor flexion or extension. According to Williams, it is the hip joint which accommodates flexion extension, not the invention” (Remarks, Page 13, Paragraphs 1-2 and Page 14, Paragraphs 1-2). 
	In response to Applicant’s argument (Remarks, Page 13, Paragraphs 1-2 and Page 14, Paragraphs 1-2), Williamson has a receiving lid 18 (Col. 3, line 56, and Figure 3, shaft 18 connects head 22 with wheel 81) enclosing and securing (Col. 3, lines 33-34, 56, and Figures 2-3, shaft 18 encloses and secures the lateral sides of the head 22 and the wheel 81 into the first housing 12/bracket 14 and the second housing unit 40, respectively) the uniaxial joint  40,81 to the multiaxial joint 12,22. Furthermore, Williamson teaches a rotational ball connector 22 (Col. 3, line 57, head 22) and a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88). Lastly, the uniaxial joint 40,81 provides flexion and extension as the multiaxial joint 12,22 provides rotation, and these two joints operate concurrently (Col. 3, lines 50-52). The uniaxial joint has a pivoting means which provides for a controlled range of motion during flexion and extension (Col. 3, lines 45-48). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-27, 29, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 2 recites the limitation “the steps” and line 18 recites the limitation “the length”. There is insufficient antecedent basis for this limitations in the claim. Rephrase “the steps” to read --steps--. Rephrase “the length” to read --a length--.
Claims 27, 29, and 40-41 are rejected for being dependent on an indefinite claim. 
Claim Objections
Claims 2, 3, and 27 are objected to because of the following informalities:  
In claim 2, lines 6, 9, and 12, rephrase “said S-shaped frame” to read --said two-piece S-shaped frame--.
In claim 3, line 13, rephrase “said frame” to read --said S-shape frame--.
In claim 27, line 2, rephrase “bilateral hinge system” to read --bilateral hinge--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689) and in further view of Williamson (U.S. Patent No. 5368552) and Ceriani et al. (U.S. Patent Pub. No. 20060167394).
Regarding claim 2, Cassford discloses a device for supporting a knee 10 (Col. 4, line 6, knee orthopedic brace 10) comprising: a two piece S-shaped frame 12,14 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12 and lower leg cuff 14 connected by hinge 16 at medial and lateral sides, with the upper leg cuff 12 comprising an upper medial arm 18, upper lateral arm, and upper cross member 22 and the lower leg cuff comprising a lower medial arm 30, a lower lateral arm 32, and a lower cross member 34 forming a two-piece S-shaped cross section frame), a hinge 16 (Col. 4, lines 40-42 and Figure 1, hinge 16 has medial pivot member 40 and lateral pivot member 42), wherein said hinge 16 allows for flexion (Col. 4, lines 40-42, flexion/extension of knee providing by pivoting of medial pivot member 40 and lateral pivot member 42) during operation of said two-piece S-shaped frame 12,14; and a fastener 52,54 (Col. 4, lines 51-54 and Figure 1, upper and lower straps 52,54 above and below the hinge 16 to secure the brace 10 to the upper and lower parts of the leg of the user during use, ultimately preventing migration of the frame 12,14 from the leg), wherein said fastener 52,54 prevents migration of said two-piece S-shaped frame 12,14 during operation of said hinge 16.
However, Cassford fails to explicitly disclose a two-piece slide comprising an elongated opening, a first side and a second side, said first side attached to said two-piece S-shaped frame, said elongated opening configured for secured receipt of a slidable fastener, wherein said elongated opening allows said S-shaped frame to extend and compress along a length of said elongated opening during operation, the hinge attached to said second side opposite said first side, wherein said hinge allows for flexion and elongation during operation of said S-shaped frame. 
Walsh teaches an analogous device for supporting a knee 1 (Col. 23, lines 23-24 and Figure 1, knee orthosis 1) with a two-piece slide 1320 (Col. 19, lines 59-60 and Figure 18, compression assembly 1320 formed of arm 1325 which is slidably engageable with a piston type assembly compression mechanism 1327, thereby formed of two pieces) comprising an elongated opening 1327 (Col. 19, lines 59-60 and Figure 18, opening of piston type assembly compression mechanism 1327 for arm 1325 to slide within), a first side (Figure 18, first side construed as upper proximal portion of piston type assembly compression mechanism 1327) and a second side (Figure 18, second side construed as lower distal portion of arm 1325), said first side attached to said analogous frame 1307a,1308a (Col. 19, lines 22-25 and Figure 18, upper frame 1307a and lower frame 1308a, with the upper frame 1307a connected to upper proximal portion of piston type assembly compression mechanism 1327), said elongated opening 1327 configured for secured receipt of a slidable fastener 1325 (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327), wherein said elongated opening 1327 allows said analogous frame 1307 to extend and compress along a length (Col. 19, lines 59-60) of said elongated opening 1327 during operation, the analogous hinge 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 allows a knee 1303 to bend and flex and is attached to lower distal portion of arm 1325) attached to (Figure 18, lower distal portion of arm 1325 attached to hinge 1310)  said second side opposite said first side, wherein said analogous hinge 1310 allows for flexion (Col. 19, lines 35-36) and elongation (Col. 19, lines 47-28 and Figure 18, arm 1325 transmits vertical load into the compression mechanism 1327) during operation of said analogous frame 1307a,1308a. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between an upper frame portion of the two piece S-shaped frame with the hinge of Cassford, so that there is a two-piece slide comprising an elongated opening configured for secured receipt of a slidable fastener allowing said S-shaped frame to extend and compress along a length of said elongated opening, as taught by Walsh, in order to provide an improved device for supporting a knee with an enhanced hinge and upper frame connection that provides for the pistoning of the frame during flexion and extension motions of the knee, ultimately matching the movement of the axis of the knee joint throughout flexion and extension (Col. 19, lines 35-36 and Col. 23, lines 23-24).
However, the combination of Cassford in view of Walsh fails to explicitly disclose wherein said hinge allows for rotation during operation.
Williamson teaches an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) wherein said analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) allows for flexion (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension) and rotation (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12 provides rotation) during operation.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Cassford in view of Walsh, so that it has both a uniaxial and multiaxial joint allowing for both flexion and rotation, as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose the fastener integrated into said two-piece S-shaped frame. 
Ceriani teaches an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61, 63, and 65, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32 via upper and lower slots 118,126; see Specification Page 14, Paragraph 2 defining the fastener 38 integrated into the frame 4 via integrated slots 70) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener on the S-shaped frame of Cassford in view of Walsh in view of Williamson, so that the fastener is integrated into the frame via integrated slots, as taught by Ceriani, in order to provide an improved knee support allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener integrated through the frame (Ceriani, Paragraph 65).
Regarding claim 4, Cassford discloses a device for supporting a knee 10 (Col. 4, line 6, knee orthopedic brace 10) comprising: an S-shaped frame 12,14 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12 and lower leg cuff 14 connected by hinge 16 at medial and lateral sides, with the upper leg cuff 12 comprising an upper medial arm 18, upper lateral arm, and upper cross member 22 and the lower leg cuff comprising a lower medial arm 30, a lower lateral arm 32, and a lower cross member 34 forming a two-piece S-shaped cross section frame) comprising an upper brace frame 12 and a lower brace frame 14, a hinge 16 (Col. 4, lines 40-42 and Figure 1, hinge 16 has medial pivot member 40 and lateral pivot member 42 attached to upper leg cuff 12 and lower leg cuff 14) attached to at least one of said upper brace frame 12 and said lower brace frame 14, said hinge 16 further comprising a uniaxial joint 40,42 (Col. 4, lines 40-42, pivot members 40,42 are uniaxial joints in flexion/extension angular directions), said uniaxial joint 40,42 providing angular movement of said hinge 16, and a fastener 52,54 (Col. 4, lines 51-54 and Figure 1, upper and lower straps 52,54 above and below the hinge 16 to secure the brace 10 to the upper and lower parts of the leg of the user during use).
However, Cassford fails to explicitly disclose the hinge providing for elongation of said S-shaped frame, said hinge further comprising a two-piece slide, said two-piece slide providing angular movement of said hinge, said two-piece slide extending between said upper brace frame and said uniaxial joint. 
Walsh teaches an analogous device for supporting a knee 1 (Col. 23, lines 23-24 and Figure 1, knee orthosis 1) with the analogous hinge 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 allows a knee 1303 to bend and flex and is attached to lower distal portion of arm 1325) providing for elongation (Col. 19, lines 47-28 and Figure 18, arm 1325 transmits vertical load into the compression mechanism 1327 during hinge 1310 motion) of said analogous frame 1307a,1308a (Col. 19, lines 22-25 and Figure 18, upper frame 1307a and lower frame 1308a, with the upper frame 1307a connected to upper proximal portion of piston type assembly compression mechanism 1327), said analogous hinge 1310 further comprising a two-piece slide 1320 (Col. 19, lines 59-60 and Figure 18, compression assembly 1320 formed of arm 1325 which is slidably engageable with a piston type assembly compression mechanism 1327, thereby formed of two pieces), said two-piece slide 1320 providing angular movement (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327 displacing the axis of the hinge 1310 relative to the frame 1307a allowing the hinge 1310 to match the movement of the axis of the knee joint throughout flexion and extension angular movement) of said analogous hinge 1310, said two-piece slide 1320 extending between (Figure 18, compression assembly 1320 extends between upper frame 1307a and hinge 1310) said analogous upper brace frame 1307a and said analogous uniaxial joint 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 provides uniaxial bend and flex joint motion). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between an upper frame portion of the S-shaped frame with the hinge of Cassford, so that there is a two-piece slide providing elongation and angular movement of said hinge, as taught by Walsh, in order to provide an improved device for supporting a knee with an enhanced hinge and upper frame connection that provides for the pistoning of the frame during flexion and extension motions of the knee, ultimately matching the movement of the axis of the knee joint throughout flexion and extension (Col. 19, lines 35-36 and Col. 23, lines 23-24).
However, the combination of Cassford in view of Walsh fails to explicitly disclose the hinge providing for rotation of said S-shaped frame, said hinge further comprising a multiaxial joint and termination members, said multiaxial joint further comprising a rotational ball connector received by said hinge, said multiaxial joint providing angular movement of said hinge, said termination members limiting rotation of said multiaxial joint.
Williamson teaches an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with the analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) providing for rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) of said analogous frame (Col. 3, lines 34-37, hip brace frame portion that fits around waist and hip brace frame portion that is attached to upper leg), said analogous hinge 12,22,40,81 further comprising the analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension), a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12) and termination members 24,104 (Col. 4, lines 19 and 52-53 and Figure 4B, pin 24 on shaft 18 engages with stoppers 104), said analogous uniaxial joint 40,81 and said multiaxial joint 12,22 providing angular movement (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement and wheel 81 provides flexion and extension) of said analogous hinge 12,22,40,81, said termination members 24,104 limiting rotation (Col. 4, lines 22-27, shaft is allowed to freely rotate in the sleeve formed until the pin 24 meets the stops 104. The stops are adjustable by screwing and unscrewing the set to permit free rotation up to a maximum of 45 degrees in each direction. This rotation accommodates the twisting or the rotation of the femur about its longitudinal axis) of said multiaxial joint 12,22. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Cassford in view of Walsh, so that it has both a uniaxial allowing for flexion and multiaxial joint with termination members allowing for rotation, as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose the fastener integrated into said two-piece S-shaped frame. 
Ceriani teaches an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61, 63, and 65, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32 via upper and lower slots 118,126; see Specification Page 14, Paragraph 2 defining the fastener 38 integrated into the frame 4 via integrated slots 70) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener on the S-shaped frame of Cassford in view of Walsh in view of Williamson, so that the fastener is integrated into the frame via integrated slots, as taught by Ceriani, in order to provide an improved knee support allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener integrated through the frame (Ceriani, Paragraph 65).
Regarding claim 6, Cassford discloses a knee orthosis device 10 (Col. 4, line 6, knee orthopedic brace 10) configured for supporting a knee, said knee orthosis device 10 comprising: an S-shaped frame 12,14 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12 and lower leg cuff 14 connected by hinge 16 at medial and lateral sides, with the upper leg cuff 12 comprising an upper medial arm 18, upper lateral arm, and upper cross member 22 and the lower leg cuff comprising a lower medial arm 30, a lower lateral arm 32, and a lower cross member 34 forming a two-piece S-shaped cross section frame) comprising an upper section 12 and a lower section 14, a hinge 16 (Col. 4, lines 40-42 and Figure 1, hinge 16 has medial pivot member 40 and lateral pivot member 42 attached to lower leg cuff 14) attached to said lower section 14 and further comprising a uniaxial joint 40,42 (Col. 4, lines 40-42, pivot members 40,42 are uniaxial joints in flexion/extension angular directions); said uniaxial joint 40,42 configured for flexion and extension, and a fastener 52,54 (Col. 4, lines 51-54 and Figure 1, upper and lower straps 52,54 above and below the hinge 16 to secure the brace 10 to the upper and lower parts of the leg of the user during use).
However, Cassford fails to explicitly disclose a two-piece slide having a first side and a second side, said first side attached to said upper section, the hinge attached to said second side, wherein said hinge is configured to operate in a piston motion, said two-piece slide extending between said uniaxial joint and said upper section.
Walsh teaches an analogous device for supporting a knee 1 (Col. 23, lines 23-24 and Figure 1, knee orthosis 1) with a two-piece slide 1320 (Col. 19, lines 59-60 and Figure 18, compression assembly 1320 formed of arm 1325 which is slidably engageable with a piston type assembly compression mechanism 1327, thereby formed of two pieces) having a first side (Figure 18, first side construed as upper proximal portion of piston type assembly compression mechanism 1327) and a second side (Figure 18, second side construed as lower distal portion of arm 1325), said first side attached to said analogous upper section 1307a (Col. 19, lines 22-25 and Figure 18, the upper frame 1307a connected to upper proximal portion of piston type assembly compression mechanism 1327), the analogous hinge 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 allows a knee 1303 to bend and flex and is attached to lower distal portion of arm 1325) attached to said analogous lower section 1308a (Col. 19, lines 22-25 and Figure 18, the lower frame 1308a is attached to the hinge 1310) and said second side (Figure 18, lower distal portion of arm 1325 attached to hinge 1310), wherein said analogous hinge 1310 is configured to operate in a piston motion (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327 displacing the axis of the hinge 1310 relative to the frame 1307a allowing the hinge 1310 to match the movement of the axis of the knee joint throughout flexion and extension angular movement), said two-piece slide 1320 extending between (Figure 18, compression assembly 1320 extends between upper frame 1307a and uniaxial hinge 1310) said analogous uniaxial joint 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 provides uniaxial bend and flex joint motion) and said analogous upper section 1307a.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between an upper frame section of the S-shaped frame with the hinge of Cassford, so that there is a two-piece slide to operate in a piston motion, as taught by Walsh, in order to provide an improved device for supporting a knee with an enhanced hinge and upper frame connection that provides for the pistoning of the frame during flexion and extension motions of the knee, ultimately matching the movement of the axis of the knee joint throughout flexion and extension (Col. 19, lines 35-36 and Col. 23, lines 23-24).
However, the combination of Cassford in view of Walsh fails to explicitly disclose the hinge further comprising a multiaxial joint; said uniaxial joint configured for flexion and extension during rotation by said multiaxial joint at a ball receiver.
Williamson teaches an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with the analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12); said analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 enclosing wheel 81 provides flexion and extension) configured for flexion and extension during rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) by said multiaxial joint 12,22 at a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Cassford in view of Walsh, so that it has both a uniaxial and multiaxial joint with the multiaxial joint providing rotation at a ball receiver, as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose the fastener integrated into said two-piece S-shaped frame. 
Ceriani teaches an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61, 63, and 65, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32 via upper and lower slots 118,126; see Specification Page 14, Paragraph 2 defining the fastener 38 integrated into the frame 4 via integrated slots 70) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener on the S-shaped frame of Cassford in view of Walsh in view of Williamson, so that the fastener is integrated into the frame via integrated slots, as taught by Ceriani, in order to provide an improved knee support allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener integrated through the frame (Ceriani, Paragraph 65).
Regarding claim 36, the combination of Cassford in view of Walsh in view of Williamson in view of Ceriani discloses the invention as described above and further discloses a receiving lid 18 (Williamson, Col. 3, line 56, and Figure 3, shaft 18 connects head 22 with wheel 81) extending between said uniaxial 40,81 and said multiaxial joint 12,22. 
Regarding claim 37, the combination of Cassford in view of Walsh in view of Williamson in view of Ceriani discloses the invention as described above and further discloses wherein said multiaxial joint 12,22 further comprises: a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88), a rotation ball connector 22 (Col. 3, line 57, head 22) configured for being secured (Col. 4, lines 7-8, grooves 86,88 for securing head 22) by said ball receiver 86,88, a receiving lid 18 (Col. 3, line 56 and Figure 3, shaft 18 connecting head 22 with wheel 81) configured for securing (Col. 3, line 56 and Figure 3, providing shaft 18 to secure head 22 within first housing unit 12) said rotational ball connector 22 to said ball receiver 86,88, a termination peg 24 (Col. 4, lines 20-23 and Figure 3, pin 24) attached to (Col. 4, lines 20-23, pin 24 projects radially outward from one side of the shaft 18) said receiving lid 18.
Claims 3, 26, 29, and 33, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) and in further view of Williamson (U.S. Patent No. 5368552).
Regarding claim 3, Cassford discloses a device for supporting a knee 10 (Col. 4, line 6, knee orthopedic brace 10) comprising: an S-shaped frame 12,14 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12 and lower leg cuff 14 connected by hinge 16 at medial and lateral sides, with the upper leg cuff 12 comprising an upper medial arm 18, upper lateral arm, and upper cross member 22 and the lower leg cuff comprising a lower medial arm 30, a lower lateral arm 32, and a lower cross member 34 forming a two-piece S-shaped cross section frame), a hinge 16 (Col. 4, lines 40-42 and Figure 1, hinge 16 has medial pivot member 40 and lateral pivot member 42) comprising a uniaxial joint 40,42 (Col. 4, lines 40-42, pivot members 40,42 are uniaxial joints in flexion extension direction), and a fastener 52,54 (Col. 4, lines 51-54 and Figure 1, upper and lower straps 52,54 above and below the hinge 16 to secure the brace 10 to the upper and lower parts of the leg of the user during use, ultimately selectively securing the frame 12,14 to the leg) for selectively securing said S-shaped frame 12,14.
However, Cassford fails to explicitly disclose a two-piece slide comprising an elongated opening, with a first side and a second side, said first side attached to said S-shaped frame, said elongated opening configured for secured receipt of a slidable fastener, wherein said elongated opening allows said S-shaped frame to extend and compress along said elongated opening during lateral movement, the hinge attached to said second side opposite said first side. 
Walsh teaches an analogous device for supporting a knee 1 (Col. 23, lines 23-24 and Figure 1, knee orthosis 1) with a two-piece slide 1320 (Col. 19, lines 59-60 and Figure 18, compression assembly 1320 formed of arm 1325 which is slidably engageable with a piston type assembly compression mechanism 1327, thereby formed of two pieces) comprising an elongated opening 1327 (Col. 19, lines 59-60 and Figure 18, opening of piston type assembly compression mechanism 1327 for arm 1325 to slide within), with a first side (Figure 18, first side construed as upper proximal portion of piston type assembly compression mechanism 1327) and a second side (Figure 18, second side construed as lower distal portion of arm 1325), said first side attached to said analogous frame 1307a,1308a (Col. 19, lines 22-25 and Figure 18, upper frame 1307a and lower frame 1308a, with the upper frame 1307a connected to upper proximal portion of piston type assembly compression mechanism 1327), said elongated opening 1327 configured for secured receipt of a slidable fastener 1325 (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327), wherein said elongated opening 1327 allows said analogous frame 1307 to extend and compress along (Col. 19, lines 59-60) said elongated opening 1327 during lateral movement, the analogous hinge 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 allows a knee 1303 to bend and flex and is attached to lower distal portion of arm 1325) attached to (Figure 18, lower distal portion of arm 1325 attached to hinge 1310)  said second side opposite said first side. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between an upper frame portion of the S-shaped frame with the hinge of Cassford, so that there is a two-piece slide comprising an elongated opening configured for secured receipt of a slidable fastener allowing said S-shaped frame to extend and compress along a length of said elongated opening, as taught by Walsh, in order to provide an improved device for supporting a knee with an enhanced hinge and upper frame connection that provides for the pistoning of the frame during flexion and extension motions of the knee, ultimately matching the movement of the axis of the knee joint throughout flexion and extension (Col. 19, lines 35-36 and Col. 23, lines 23-24).
However, the combination of Cassford in view of Walsh fails to explicitly disclose the hinge comprising a multiaxial joint, said multiaxial joint providing internal and external rotation, a receiving lid enclosing and securing said uniaxial joint to said multiaxial joint.
Williamson teaches an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with the analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising the analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 enclosing wheel 81 provides flexion and extension) and a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), said multiaxial joint 12,22 providing internal and external rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement), a receiving lid 18 (Col. 3, line 56, and Figure 3, shaft 18 connects head 22 with wheel 81) enclosing and securing (Col. 3, lines 33-34, 56, and Figures 2-3, shaft 18 encloses and secures the lateral sides of the head 22 and the wheel 81 into the first housing 12/bracket 14 and the second housing unit 40, respectively) said analogous uniaxial joint  40,81 to said multiaxial joint 12,22.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Cassford in view of Walsh, so that it has both a uniaxial and multiaxial joint with the multiaxial joint providing internal and external rotation and a receiving lid enclosing and securing said analogous uniaxial joint to said multiaxial joint, as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
Regarding claim 26, Cassford discloses a method for selectively adjusting a knee orthosis device 10 (Col. 4, line 6, knee orthopedic brace 10) said method including steps of unifying an upper portion 12 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12) and a lower portion 14 (Col. 4, lines 11-31 and Figure 1, lower leg cuff 14 of an S-shaped frame 12,14 (Col. 4, lines 11-31 and Figure 1, upper leg cuff 12 comprising an upper medial arm 18, upper lateral arm, and upper cross member 22 and the lower leg cuff comprising a lower medial arm 30, a lower lateral arm 32, and a lower cross member 34 forming a two-piece S-shaped cross section frame) with a hinge 16 (Col. 4, lines 40-42 and Figure 1, hinge 16 has medial pivot member 40 and lateral pivot member 42 attached to lower leg cuff 14), housing a uniaxial joint 40,42 (Col. 4, lines 40-42, pivot members 40,42 are uniaxial joints in flexion/extension angular directions), allowing for extension and flexion at said uniaxial joint 40,42.
However, Cassford fails to explicitly disclose providing for compression and elongation at a two-piece slide and configuring said S-shaped frame for compression along the length of an elongated opening locating on said two piece slide, whereby said hinge is operable in a piston motion.
Walsh teaches an analogous knee orthosis device 1 (Col. 23, lines 23-24 and Figure 1, knee orthosis 1) providing for compression and elongation (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327) at a two-piece slide 1320 (Col. 19, lines 59-60 and Figure 18, compression assembly 1320 formed of arm 1325 which is slidably engageable with a piston type assembly compression mechanism 1327, thereby formed of two pieces) and configuring said analogous frame 1307a,1308a (Col. 19, lines 22-25 and Figure 18, upper frame 1307a and lower frame 1308a, with the upper frame 1307a connected to upper proximal portion of piston type assembly compression mechanism 1327) for compression along the length of an elongated opening 1327 (Col. 19, lines 59-60 and Figure 18, opening of piston type assembly compression mechanism 1327 for arm 1325 to slide within) locating on said two piece slide 1320, whereby said analogous hinge 1310 (Col. 19, lines 35-36 and Figure 18, Hinge 1310 allows a knee 1303 to bend and flex and is attached to lower distal portion of arm 1325)  is operable in a piston motion (Col. 19, lines 59-60 and Figure 18, arm 1325 is slidably fastened within the piston type assembly compression mechanism 1327 displacing the axis of the hinge 1310 relative to the frame 1307a allowing the hinge 1310 to match the movement of the axis of the knee joint throughout flexion and extension angular movement).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between an upper frame section of the S-shaped frame with the hinge of Cassford, so that there is a two-piece slide providing for compression and elongation along a length of an elongated opening so that said hinge is operable in a piston motion, as taught by Walsh, in order to provide an improved knee orthosis device with an enhanced hinge and upper frame connection that provides for the pistoning of the frame during flexion and extension motions of the knee, ultimately matching the movement of the axis of the knee joint throughout flexion and extension (Col. 19, lines 35-36 and Col. 23, lines 23-24).
However, the combination of Cassford in view of Walsh fails to explicitly disclose the hinge is a bilateral hinge housing a multiaxial joint with a receiving lid between said upper portion and said lower portion of said S-shaped frame, allowing for internal and external rotation at said multiaxial joint, limiting rotation of said multiaxial joint with a termination member attached to said receiving lid.
Williamson teaches an analogous joint orthosis device (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) wherein the analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) is a bilateral hinge 12,22,40,81 housing a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12) and the analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 enclosing wheel 81 provides flexion and extension) with a receiving lid 18 (Col. 3, line 56, and Figure 3, shaft 18 connects head 22 with wheel 81 and encloses and secures the lateral sides of the head 22 and the wheel 81 into the first housing 12/bracket 14 and the second housing unit 40, respectively between the hip brace frame portion that fits around waist and hip brace frame portion that is attached to upper leg) between said analogous upper portion (Col. 3, lines 34-37, hip brace frame portion that fits around waist) and said analogous lower portion (Col. 3, lines 34-37, and hip brace frame portion that is attached to upper leg) of said analogous frame (Col. 3, lines 34-37, hip brace frame portion that fits around waist and hip brace frame portion that is attached to upper leg), allowing for internal and external rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) at said multiaxial joint 12,22, limiting rotation of said multiaxial joint with a termination member 24 (Col. 4, lines 19 and 52-53 and Figure 4B, pin 24 on shaft 18 engages with stoppers 104) attached to Col. 4, lines 20-23, pin 24 projects radially outward from one side of the shaft 18) said receiving lid 18.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Cassford in view of Walsh, so that it is a bilateral hinge that has both a uniaxial allowing for flexion and a multiaxial joint with a receiving lid and termination member allowing for limited rotation, as taught by Williamson, in order to provide an optimized knee orthosis device having an improved hinge that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
Regarding claim 29, the combination of Cassford in view of Walsh in view of Williamson discloses the invention as described above and further discloses wherein said multiaxial joint 12,22 further comprises a rotational ball connector 22 (Williamson, Col. 3, line 57, head 22). 
Regarding claim 33, the combination of Cassford in view of Walsh in view of Williamson discloses the invention as described above and further discloses wherein said multiaxial joint 12,22 further comprises a rotational ball connector 22 (Williamson, Col. 3, line 57, head 22). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) in view of Williamson (U.S. Patent No. 5368552), as applied to claim 26, and in further view of Schobel (A.T. Patent No. 505852).
Regarding claim 27, the combination of Cassford in view of Walsh in view of Williamson discloses the invention as described above and further discloses rotation (Williamson, Col. 4, lines 15-16 and Figure 3, movement of head 22 and movement of wheel 81 providing rotation) of said bilateral hinge 12,22,40,81.
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose customizing rotation of said bilateral hinge with a termination wedge.
Schobel teaches an analogous knee orthosis device 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) comprising customizing rotation (Page 3/27, Paragraph 12, hinge 2 providing pivotal connection so that upper 1 and lower 3 rails rotate in a flexion and extension direction) of said analogous hinge 2 (Page 3/27, Paragraph 12, hinge 2 providing pivotal connection) with a termination wedge 41 (Page 5/27, Paragraph 5, In order to limit the extension, a wedge 41 of elastomeric material is disposed and held, for example, by means of a spring 45 at the free end of the lower rail third At this wedge 41 the head rail runs on 1, so that their swivel range is limited in the direction of stretching) to further limit extension (Page 5, Paragraph 5, wedge 41 provides an extension limit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bilateral hinge system of Cassford in view of Walsh in view of Williamson, to include a termination wedge that further limit extension as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) in view of Williamson (U.S. Patent No. 5368552) in view of Ceriani et al. (U.S. Patent Pub. No. 20060167394), as applied to claim 2 and 4, respectively, and in further view of Schobel (A.T. Patent No. 505852).
Regarding claim 31, the combination of Cassford in view of Walsh in view of Williamson in view of Ceriani discloses the invention as described but fails to explicitly disclose a termination wedge attached to said S-shaped frame. 
Schobel teaches (Page 3/27, Paragraphs 12, 14; Page 5, Paragraph 5) an analogous device for supporting the knee 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) comprising a termination wedge 41 (Page 5/27, Paragraph 5, In order to limit the extension, a wedge 41 of elastomeric material is disposed and held, for example, by means of a spring 45 at the free end of the lower rail 3 At this wedge 41 the head rail runs on 1, so that their swivel range is limited in the direction of stretching) attached to (Page 5/27, Paragraph 5, wedge 41 is arranged at the free end of the lower rail 3) said analogous frame  1,3 (Page 3/27, Paragraph 12, upper 1 and lower 3 rails).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bilateral hinge attached to the S-shaped frame of Cassford in view of Walsh in view of Williamson in view of Ceriani, to include a termination wedge that further limit extension as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Regarding claim 35, the combination of Cassford in view of Walsh in view of Williamson in view of Ceriani discloses the invention as described but fails to explicitly disclose wherein said upper brace frame further includes an L-shaped upper frame termination wall.  
Schobel teaches an analogous device for supporting the knee 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) wherein said analogous upper brace frame 1 (Page 3/27, Paragraph 12, upper rail 1) further includes an L-shaped upper frame termination wall 7 (Page 3/27, Paragraph 14, end of the convex curved portion 7 together with the end of upper rail 1 forms an L-shape).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper brace frame of Cassford in view of Walsh in view of Williamson in view of Ceriani, so that there is an L-shaped upper frame termination wall, as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) in view of Williamson (U.S. Patent No. 5368552) in view of Ceriani et al. (U.S. Patent Pub. No. 20060167394), as applied to claim 4, and in further view of Hauser et al. (U.S. Patent No. 2632440).
Regarding claim 34, the combination of Cassford in view of Walsh in view of Williamson in view of Ceriani discloses the invention as described but fails to explicitly disclose wherein said upper brace frame further includes an upper-frame termination wall and said lower brace frame further includes a lower-frame termination wall wherein said upper-frame termination wall is in operable communication with said lower-frame termination wall wherein rotation of said S-shaped frame is limited.
Hauser teaches an analogous device for supporting a knee (Col. 1, lines 29-37, leg brace which follow closely the movements of natural joints) wherein said analogous upper brace frame 10 (Col. 47, line 45, stay 10) further includes an upper-frame termination wall 45 (Col. 7, line 46, upper shoulder 45 at end of stay 10) and said analogous lower brace frame 12 (Col. 7, line 45, stay 12) further includes a lower-frame termination wall 45 (Col. 7, line 46, lower shoulder 45) wherein said upper-frame termination wall 45 is in operable communication (he shoulders 45 contact the forward abutments of the central bearing member and thus prevent the angularity of the stays from passing an angle of 180 degrees) with said lower-frame termination wall 45 wherein rotation of said analogous frame 10,12 (Col. 7, line 45, stays 10,12) is limited (Col. 7, lines 46-50, when the wearer of the brace has his leg outstretched or straight and the stays are in longitudinal alignment, the shoulders 45 contact the forward abutments of the central bearing member and limit rotation in an extension/flexion direction).. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame of Cassford in view of Walsh in view of Williamson in view of Ceriani, so that there is an upper frame termination wall and lower frame termination wall as taught by Hauser, in order to provide an optimized device for supporting a knee having an enhanced hinge joint with the ability to pivot for flexion and extension throughout a range determined by the size of the termination walls (Hauser, Col. 4, lines 46-50). 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) in view of Williamson (U.S. Patent No. 5368552), as applied to claim 26, and in further view of Neumann et al. (U.S. Patent No. 5086760).
Regarding claim 40, the combination of Cassford in view of Walsh in view of Williamson discloses the invention as described above and further disclose wherein said internal and external rotation at said multiaxial joint 12,22 is up to 45 degrees (Williamson, Col. 4, lines 24-25). 
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose internal and external rotation at said multiaxial joint is up to 10 degrees. 
Neuman teaches an analogous joint orthosis device 10 (Col. 3, lines 56 and Figure 1, joint orthotic brace 10) wherein internal and external rotation at said analogous multiaxial joint 16 (Col. 4, lines 1-5 and Figure 2, articulated means 16 provides for flexion/extension, internal/external rotation, and elongation/compression during joint motion) is up to 10 degrees (Col. 6, lines 38-40, 49-51 and Figures 6-7, lug 40 engaged at bottom 28b of slot 28 provides 10-15 degrees of inversion and lug 40 engaged at top 28a of slot 28 provides 5 degrees of eversion; see MPEP 2144.05 regarding prima fascia case of obviousness of overlapping ranges as the taught range of 10 degrees inversion and 5 degrees eversion falls within the claimed range of up to 10 degrees of internal and external rotation. Also, see Specification, Page 13, Paragraph 5 reciting “any” desired degree of rotation from 1 to 45 degrees, thereby not providing any criticality to the claimed range of up to 10 degrees). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the degrees of internal and external rotation of the multiaxial joint via the termination member of Cassford in view of Walsh in view of Williamson, so that the degrees of internal and external rotation of the multiaxial joint is up to 10 degrees, as taught by Neumann, in order to provide an improved knee orthosis device with an enhanced multiaxial joint that limits rotation to a predetermined amount during joint treatment and recovery (Neumann, Col. 6, lines 38-40 and 49-51).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cassford et al. (U.S. Patent No. 5415625) in view of Walsh et al. (U.S. Patent No. 10485689 ) in view of Williamson (U.S. Patent No. 5368552), as applied to claim 26, and in further view of Bleua et al. (U.S. Patent No. 5792086).
Regarding claim 41, the combination of Cassford in view of Walsh in view of Williamson discloses the invention as described above and further discloses compression and elongation (Walsh, Col. 19, lines 59-60 and Figure 18) at said two-piece slide 1320. 
However, the combination of Cassford in view of Walsh in view of Williamson fails to explicitly disclose compression and elongation at said two-piece slide is up to 10mm.
Bleua teaches an analogous knee orthosis device 1 (Col. 3, line 59 and Figure 1, knee orthosis 1) wherein compression and elongation at said analogous slide (Col. 6, lines 20-23 and Figures 1 and 8, vertical slot 62 with a tongue 63 fastened therein, such that the lower shin cuff 60 may slide upwardly or downwardly along the vertical slot 62) is up to 10mm (Col. 6, lines 29-33, when the wearer flexes and extends, the skin on the anterior of the shank may freely stretch so that the relative movement of the tongue 63 with respect to the slot 62 is approximately 1 cm; see MPEP 2144.05 regarding prima fascia case of obviousness of overlapping ranges as the taught range of 10mm falls within the claimed range of up to 10 mm of elongation and compression).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distance of compression and elongation of the two-piece slide of Cassford in view of Walsh in view of Williamson, so that the compression and elongation at said two-piece slide is up to 10mm, as taught by Bleua, in order to provide an improved knee orthosis device with an enhanced two-piece slide providing for up to 10mm preventing migration of the knee orthosis along the wearer's leg due to the ratcheting motion as the leg is alternately flexed and extended (Bleua, Col. 6, lines 11-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devreese (US 6746414 B1) teaches a knee orthosis 2 with a joint 24 that matches the gliding, rocking and rotational movement of the user knee (Col. 1, lines 13-15). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786